         Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 1 of 15



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

TITAN CUSTOM CABINETS,                           *
 INC., et al.,
                                                 *
       Plaintiffs,
                                                 *
        v.                                                   Civil Action No. RDB-20-2910
                                                 *
TRUIST BANK, FORMERLY KNOWN
AS SUNTRUST BANK,           *

     Defendant.                                  *

 *       *       *       *       *       *       *       *       *       *       *       *       *

                               MEMORANDUM OPINION

       This case involves claims brought by Plaintiffs Titan Custom Cabinets, Inc. (“Titan”)

and its owner Anders Johansson (“Johansson”) against Defendant Truist Bank (“Truist”),

successor by merger to SunTrust Bank (“SunTrust”). The Plaintiffs’ Complaint alleges that

the Defendant violated Maryland common law (Counts I, III, and IV) and the Uniform

Commercial Code (“UCC”) as adopted by Maryland, Md. Code. Ann., Com. Law § 1-101, et

seq. (Count II), as a result of events that took place in 2017 with respect to Titan’s two SunTrust

bank accounts. (See ECF No. 2.) Defendant Truist has filed a Motion to Dismiss (ECF No.

6) arguing that the Plaintiffs’ Complaint fails to state a claim for relief.         The parties’

submissions have been reviewed and no hearing is necessary. See Local Rule 105.6 (D. Md.

2018). For the reasons that follow, the Defendant’s Motion to Dismiss (ECF No. 6) is

GRANTED IN PART and DENIED IN PART. Specifically, the Motion is GRANTED

with respect to Plaintiff Johansson’s claims under Count I and Count II. These claims are

DISMISSED WITH PREJUDICE. The Motion is also GRANTED with respect to both


                                                1
         Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 2 of 15



Plaintiffs’ claims under Count III. All claims under Count III are DISMISSED WITH

PREJUDICE. Additionally, the Motion is GRANTED with respect to the Plaintiffs’ claim

for punitive damages under Count IV, and such claim is DISMISSED WITHOUT

PREJUDICE. Finally, the Motion is DENIED with respect to Plaintiff Titan’s claims under

Counts I and II and with respect to both Plaintiffs’ claims under Count IV.

                                       BACKGROUND

       This Court accepts as true the facts alleged in the Plaintiff’s Amended Complaint (ECF

No. 10). See Aziz v. Alcolac, Inc., 658 F.3d 388, 390 (4th Cir. 2011). Plaintiff Titan is a closely

held corporation in the business of cabinetry work, primarily creating custom built kitchens

for a variety of appliance vendors at trade shows, permanent sales displays, and other similar

venues. (ECF No. 2 at ¶ 1.) Plaintiff Johansson is the principal owner and sole shareholder

of Titan. (Id. at ¶ 2.) More than twenty years ago, Titan, and Johansson personally, began

banking with SunTrust. (Id. at ¶ 6.) Titan had two accounts with SunTrust: a payroll account

and an operating account. (Id. at ¶ 15.) Defendant Truist Bank was formed as a result of a

merger between SunTrust and BB&T in December 2019. (Id. at ¶ 3.)

       In early May of 2017, Johansson deposited a check from a customer into one of Titan’s

accounts at SunTrust. (Id. at ¶ 8.) The Plaintiffs allege that this check (hereinafter referred to

as “Check A”) was properly processed. (Id.) Approximately two weeks later, a different check

(hereinafter “Check B”) in the same dollar amount was deposited by a different SunTrust

customer into an unrelated SunTrust checking account. (Id.) SunTrust returned Check B for

“insufficient funds.” (Id. at ¶ 9.) However, the amount of Check B was allegedly deducted

from Titan’s business account, as opposed to the account identified on Check B. (Id.) Titan


                                                2
         Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 3 of 15



subsequently received notice that Check A had been dishonored. (Id.) SunTrust’s local branch

in Baltimore investigated the matter, and ultimately, the funds were credited back to Titan’s

account. (Id. at 10.)

       On June 30, 2017, SunTrust reopened the matter. (Id. at ¶ 11.) A fraud investigator of

the bank contacted Johansson to report that as a result of the investigation, SunTrust believed

that Titan, through Johansson, had acted in a criminal and fraudulent manner and that the

bank intended to take back the money from Check A that it had credited to the Titan account.

(Id.) The investigator further advised Johansson that SunTrust would be closing Titan’s

accounts. (Id. at ¶ 12.) On July 13, 2017, Titan received written notice dated July 6, 2017 that

both of its bank accounts had been closed, and in the envelope were two checks for the

amounts remaining in each account. (Id. at ¶ 15.) Johansson stated that he “simply did not

believe that [the investigator] would close [Titan’s] accounts” and, therefore, he “did not

deposit the checks into another bank.” (Id. at ¶¶ 15, 16.)

       On July 13, 2017 Titan began to receive notices from its customers and vendors of

checks that SunTrust had dishonored. (Id. at ¶ 18.) The entities to whom Titan had issued

checks and for whom SunTrust dishonored those checks included Harper’s Appliances,

Keystone Woodworking, Verizon, and TimePays (Titan’s payroll service). (Id.) Titan tried to

retract payments and reissue checks, but the checks were returned for insufficient funds. (Id.

at ¶ 19.) At some point, Titan deposited the two checks from SunTrust into a new bank

account at another facility. (Id. at ¶ 20.) Plaintiffs allege that at this time, Titan’s employees,

vendors, and customers had begun to lose confidence in Titan and believed it was no longer

“reputable or solvent.” (Id.)



                                                3
        Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 4 of 15



       Nevertheless, the next day, July 14, 2017, SunTrust advised Johansson that Titan’s

accounts would be reopened. (Id. at ¶ 21.) SunTrust then issued a stop payment on the two

checks sent with its Notice Letter received by Johansson on July 13, 2017. (Id. at ¶ 22.) This

caused Titan to “unknowingly” issue checks on the new accounts for which the deposited

checks were worthless. (Id.) This created problems for Titan, which had been attempting to

“mend its relationships” with its customers, vendors, and employees. (Id.) Plaintiffs claim

that Titan did not have access to an online banking system, so Johansson could not determine

which checks were dishonored and which were cashed, and he was forced to spend weeks

trying to correct errors, banking transactions, and automated payments. (Id. at ¶¶ 22, 23.)

Plaintiffs claim that these problems ultimately led Johansson to spend $20,000 of his own

funds “to keep his business alive.” (Id. at ¶ 24.)

       Plaintiffs allege further errors on behalf of SunTrust after reopening Titan’s accounts.

In October of 2017, SunTrust deposited a check payable to Titan into its payroll account,

instead of the operating account as Titan had designated. (Id. at ¶ 25.) As a result, more

checks were returned for insufficient funds because Johansson thought that the funds were

available for use in its operating account when in fact they were in the payroll account. (Id.)

Additionally, in November of 2017, SunTrust honored a check negotiated more than 180 days

after issuance, even though it bore the legend that it would only be good for 90 days. (Id. at ¶

26.) The Complaint in this case makes no further allegations against the Defendant Truist

Bank with respect to the years 2018 and 2019.




                                                4
        Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 5 of 15



       Ultimately, on July 24, 2020, almost three years after the events of 2017, the Plaintiffs

filed the subject Complaint in the Circuit Court for Baltimore City, titled Titan Custom Cabinets,

Inc. v. Truist Bank, No. 24-C-20-002986, alleging that Titan and Johansson personally:

       have sustained significant financial losses, including but not limited to, damage
       to the reputation of both Plaintiffs, loss of business from referrals through
       Titan’s vendors, loss of Titan’s employees’ confidence and increased turnover,
       increased expenses by accountants [and] advisors, and the hours spent by Mr.
       Johansson to discover and try to repair damage to Titan, as well as the
       diminished value of Titan to prospective purchasers of the business.

(Id. at ¶ 27.) The Complaint further alleges that Johansson planned to sell Titan and become

a consultant, “using his education and expertise as a consultant to larger companies,” and that

such plan is no longer viable “as a result of the actions of Defendant.” (Id. at ¶ 28.) The case

was removed to this Court on October 8, 2020 pursuant to 28 U.S.C. §§ 1332, 1367, and 1441.

(See ECF No. 1.) The Plaintiffs seek relief under both the common law, as well as the Uniform

Commercial Code as adopted in Maryland, Md. Code. Ann., Com. Law § 1-101, et seq.

Specifically, the Complaint alleges the Defendant is liable for breach of contract (Count I);

violation of Maryland Commercial Law § 4-402, Md. Code. Ann., Com. Law § 4-402 (Count

II); lack of good faith and fair dealing (Count III); and negligence (Count IV). On October

15, 2020, Defendant Truist filed a Motion to Dismiss (ECF No. 6).

                                 STANDARD OF REVIEW

       A court may dismiss a complaint for “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6); In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v.

Valley Cmt’y Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016). A properly pled complaint must

provide “[a] short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While


                                                5
         Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 6 of 15



Rule 8 does not require detailed factual allegations, it demands “more than labels and

conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citations omitted). “Factual allegations must be enough to rise above

the speculative level.” Twombly, 550 U.S. at 555. Thus, to survive a motion to dismiss, a

complaint must contain sufficient factual matter to “state a claim to relief that is plausible on

its face.” Iqbal, 556 U.S. at 678 (citation omitted); see also Paradise Wire & Cable Defined Benefit

Pension Plan v. Weil, 918 F.3d 312, 317 (4th Cir. 2019); Willner v. Dimon, 849 F.3d 93, 112 (4th

Cir. 2017).

       In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply

when considering motions to dismiss. First, the court must accept as true all well-pled factual

allegations in the complaint, Iqbal, 556 U.S. at 678-79, and must “draw all reasonable inferences

[from those facts] in favor of the plaintiff,” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637 F.3d 435, 440 (4th Cir. 2011); see Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th

Cir. 2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v.

Balcerzak, 650 F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). However, legal

conclusions are not entitled to the assumption of truth. Iqbal, 556 U.S. at 678-79; Papasan v.

Allain, 478 U.S. 265, 286 (1986); Glassman v. Arlington Cty., 628 F.3d 140, 146 (4th Cir. 2010).

Mere recitals of the elements of a cause of action, supported only by conclusory statements

do not suffice. Iqbal, 556 U.S. at 678. Second, the court must consider whether the factual

allegations in the complaint allege a plausible claim for relief. Id. at 679. A claim is facially

plausible when the plaintiff’s complaint alleges facts that allow the court to draw a reasonable

inference that the defendant is liable for the alleged misconduct. Id. at 678. Where the



                                                 6
        Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 7 of 15



complaint does not permit the court to infer more than the mere possibility of misconduct,

the complaint has “alleged—but not shown—that the pleader is entitled to relief.” Id. When

allegations in a complaint have not crossed the line from conceivable to plausible, the

plaintiff’s claim must be dismissed. Twombly, 550 U.S. at 570.

                                         ANALYSIS
   A. Breach of Contract (Count I)
       Count I of the Plaintiffs’ Complaint alleges breach of contract. Specifically, the

Plaintiffs claim that the Defendant had a “long-standing banking relationship with Plaintiff

Johansson and Plaintiff Titan,” and therefore, “an implied contract” existed between the

Defendant and each of the parties. (ECF No. 2 at ¶ 30.) The Complaint alleges that the

Defendant breached the “Banking Contract” for many reasons, including dishonoring Check

A and taking funds out of Titan’s operating account; converting funds from Titan’s account;

closing Titan’s account without notice or cause; depositing checks in incorrect accounts; and

putting a “stop payment” on checks it issued to Titan without notice. (Id. at ¶ 31.) At this

stage, the Complaint adequately alleges breach of contract with respect to Plaintiff Titan,

however, Johansson’s claim will be dismissed.

       The Defendant argues that to the extent that the claims in this case involve dishonored

checks, any liability of Defendant Truist is determined by application of the relevant provisions

of the Uniform Commercial Code (“UCC”). Therefore, the Defendant claims, the breach of

contract claim, and all other common law-based claims alleged in the Complaint, are

preempted. The Defendant is correct that the UCC may preempt common law claims in some

contexts. One of the “underling purposes” of the UCC is to “make uniform the law among



                                                7
        Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 8 of 15



the various jurisdictions.” Md. Code Ann., Com. Law § 1-103. Section 1-103 of the UCC

allows for the continued application of all supplemental bodies of law unless they are explicitly

displaced by the UCC. Accordingly, “when the Code and the common law both provide a

means of recovery, the Code should displace the common law, because variations in the

common law among states destroy the uniformity in commercial transactions sought to be

accomplished by the [UCC].” Equitable Life Assur. Soc. of the U.S. v. Okey, 812 F.2d 906, 909

(4th Cir. 1987) (citing R. Hillman, Construction of the Uniform Commercial Code: UCC Section 1-103

and “Code” Methodology, 18 B.C. Indus. & Comm. L. Rev. 655, 662-63 (1997)).

       If the Plaintiffs’ common law claims in this case were based entirely on the Defendant’s

alleged wrongful dishonor of certain items, the Defendant’s argument for preemption may

have some weight. Section 4-402 of Maryland’s UCC provides that “a payor bank is liable to

its customer for damages proximately caused by the wrongful dishonor of an item.” Md. Code

Ann., Com. Law § 4-402(a). This section clearly provides a remedy for a claim based on

wrongful dishonor, and to allow a plaintiff to bring common law claims solely on such a basis

may create room for inconsistency between jurisdictions. However, the Plaintiffs’ Complaint

clearly provides other bases for the Defendant’s alleged breach such as improperly closing

accounts, issuing stop payments without notice, and erroneously depositing certain funds. (See

ECF No. 2 at ¶ 31.) The UCC does not clearly provide a remedy for these alleged errors. As

pled, the Plaintiffs’ common law claim for breach of contract is not entirely preempted by § 4-

402 of the Maryland UCC.

       Specifically, this Court addresses the substance of the Plaintiffs’ claims. As the basis

of this Court’s jurisdiction lies in diversity of citizenship, under 28 U.S.C. § 1332(a), Maryland



                                                8
         Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 9 of 15



law applies. Hartford Fire, Ins. Co. v. Harleysville, Mut. Ins. Co., 736 F.3d 255, 261 n.3 (4th Cir.

2013) (citing Erie R. Co. v. Tompkins, 304 U.S. 64 (1938)). Under Maryland law, a claim for

breach of contract must “allege with certainty and definiteness facts showing a contractual

obligation owed by the defendant to the plaintiff and a breach of that obligation by the

defendant.” Cont’l Masonry Co., Inc. v. Verdel Constr. Co, Inc., 369 A.2d 566, 569 (Md. 1977).

Such a contract need not be written or explicitly created. An implied contract is a “true

contract” under which “the parties had a contract that can be seen in their conduct rather than

in an explicit set of words.” Mogavero v. Silverstein, 790 A.2d 43, 52 (Md. Ct. Spec. App. 2002)

(citing Mass Transit Admin. v. Granite Constr. Co., 471 A.2d 1121 (Md. Ct. Spec. App. 1984)); see

also Slick v. Reinecker, 839 A.2d 784 (Md. Ct. Spec. App. 2003) (collecting cases defining implied

contract under Maryland law). Further, Maryland courts have recognized that the relationship

between a bank and its customer is contractual in nature: it is one of “debtor and creditor,

with the rights between the parties considered as contractual, and derived by implication from

the banking relationship unless modified by the parties.” Kiley v. First Nat’l Bank, 649 A.2d

1145, 1149 (Md. Ct. Spec. App. 1994) (citing Univ. Nat’l Bank v. Wolfe, 369 A.2d 570 (Md.

1977)). In establishing that there was a long-standing banking relationship between the

Plaintiffs and the Defendant, the Complaint has adequately alleged the existence of a contract

between each of the Plaintiffs and the Defendant.

       However, the Complaint only alleges a breach of contract with respect to the contract

between Plaintiff Titan and the Defendant. “[S]keletal factual allegations accompanied by

nothing more than mere conclusions and general averments of a breach of a contractual duty

do not suffice to establish” a plaintiff’s breach of contract claim. Cont’l Masonry, 369 A.2d at



                                                 9
        Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 10 of 15



569. All of the factual allegations in the Complaint which support the Plaintiffs’ claim for

breach of contract pertain to actions the Defendant took with respect to only Titan’s accounts.

(See ECF No. 2 at ¶ 31.) While these allegations create a plausible claim for relief with respect

to Plaintiff Titan, they do not provide any basis for a breach of contract claim by Plaintiff

Johansson individually. “The basic Maryland rule is that privity of contract is a prerequisite

for recovery on that contract.” Safer v. Perper, 569 F.2d 87, 94 (D.C. Cir. 1977). Johansson

was simply not a party to the contract which was allegedly breached, and therefore, fails to

allege breach of contract in this case.

   B. Claim under the Uniform Commercial Code, Md. Ann., Com. Law § 4-402
      (Count II)
       Under Count II of the Complaint, Plaintiffs allege that the “Defendant wrongfully and

without cause dishonored checks that were properly payable to Titan’s customers, vendors

and/or employees,” as well as “wrongfully and without notice closed Plaintiff Titan’s

operating account and its payroll account, without any cause to do so,” in violation of Md.

Code Ann., Com. Law § 4-402. (ECF No. 2 at ¶¶ 34-36.) Section 4-402 provides that “[a]

payor bank is liable to its customer for damages proximately caused by the wrongful dishonor

of an item.” Md. Code Ann., Com. Law § 4-402(b). An item is “dishonored” when

“presentment is duly made and acceptance or payment is refused.” Kiley, 649 A.2d at 1156

(citing Md. Code Ann., Com. Law § 3-507). A dishonor is wrongful “when the ‘bank’s refusal

is not justifiable pursuant to the Code or an accepted course of dealing with the customer or

a recognized usage of trade.’” Id. (citing Wright v. Comm’l & Sav. Bank, 464 A.2d 1080, 1085

(Md. 1983)).




                                               10
        Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 11 of 15



       The Complaint alleges that the Defendant dishonored and refused to pay several items

drawn on Titan’s accounts. (See ECF No. 2 at ¶¶ 18, 19, 25, 35, 37.) Whether these refusals

were wrongful remains an open question, but the Plaintiffs’ allegations with respect to the

wrongful closing of Titan’s accounts, mismanagement of its funds, and other errors are

sufficient to establish a plausible claim for relief. The status of the accounts at the time the

checks were dishonored is determinative, as “[t]he obligation of a bank to pay a customer’s

checks, or its right to refuse payment, depends upon the state of the customer’s account at the

time of presentment.” Kiley, 649 A.2d at 1156 (citing 10 Am. Jur. 2d, Banks § 571, at 542-43

(1963 & supp. 1994)). However, as with the claim for breach of contract, the Complaint only

provides a basis for a claim under § 4-402 by Plaintiff Titan. All of the factual allegations in

the Complaint which allege wrongful dishonor pertain to items drawn on Titan’s accounts.

(See ECF No. 2 at ¶¶ 35-38.) Plaintiff Johansson has simply not alleged that any items related

to his own personal accounts were dishonored, and therefore, he lacks standing to bring a

claim under § 4-402 of the Maryland UCC.

   C. Lack of Good Faith and Fair Dealing (Count III)
       In Count III of the Complaint, Plaintiffs allege that the “Defendant owed the Plaintiffs

the duty of good faith and fair dealing, arising out of the long-standing banking relationship

between Defendant and Plaintiffs.” (ECF No. 2 ¶ 42.) “In Maryland, there is no separate or

independent cause of action for breach of good faith and fair dealing.” Davis v. Wilmington

Fin., Inc., No. PJM-09-1505, 2010 WL 1375363, at *8 (D. Md. Mar. 26, 2010) (citing Edell &

Assoc., P.C. v. Law Offices of Peter G. Angelos, 264 F.3d 424, 444 (4th Cir. 2001)). Maryland law

does recognize an implied covenant of good faith and fair dealing in contracts. Eastern Shore



                                               11
        Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 12 of 15



Mkts., Inc. v. J.D. Assocs., Ltd. P’ship, 213 F.3d 175, 182-83 (4th Cir. 2000). “However, the

covenant is limited to prohibiting one party from acting in such a manner as to prevent the

other party from performing his obligations under the contract.” Edell, 264 F.3d at 444 (citing

Eastern Shore, 213 F.3d at 182-83). This covenant “does not extend to imply a general duty of

good faith and fair dealing in the performance of obligations under the contract.” Id. Count

III of this Complaint as pled by the Plaintiffs is simply not a recognized cause of action under

Maryland law.

   D. Negligence (Count IV)
       Under Count IV of the Complaint the Plaintiffs allege negligence, claiming that the

Defendant failed to use reasonable and ordinary care in accordance with commercial banking

standards. Specifically, the Complaint claims that the Defendant failed to comply with

reasonable commercial standards when it allegedly made several errors including dishonoring

Check A; closing Plaintiff Titan’s accounts without notice; dishonoring checks submitted for

payment after Titan’s account were improperly closed; blocking Titan’s access to on-line

banking; placing a “stop payment” on the checks sent with the Notice Letter without

notification; incorrectly depositing checks into the wrong accounts; and honoring a stale

check. (See ECF No. 2 at ¶ 50.) As explained above, if this common law claim were asserted

solely on the basis of wrongful dishonor of certain items, this claim might be preempted under

the UCC as adopted in Maryland. However, the Plaintiffs support their negligence claim with

other factual bases not clearly covered by provisions of the UCC. Therefore, this Court turns

to the substance of the Plaintiffs’ claim.




                                              12
        Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 13 of 15



       Under Maryland law “[t]o establish a cause of action in negligence, a plaintiff must

prove the existence of four elements: a duty owed to him . . ., a breach of that duty, a legally

cognizable causal relationship between the breach of duty and the harm suffered, and

damages.” Jacques v. First Nat’l Bank of Maryland, 515 A.2d 756, 758 (Md. 1986) (citations

omitted). The Parties dispute whether the Plaintiffs have sufficiently alleged the required duty.

It is a long-standing principle of Maryland law that the relationship between a bank and its

customer is ordinarily considered a contractual relationship and “is not fiduciary in nature.”

Parker v. Columbia Bank, 604 A.2d 521, 532 (Md. Ct. Spec. App. 1992) (citing Yousef v. Trustbank

Sav., F.S.B., 568 A.2d 1134, 1138 (Md. Ct. Spec. App. 1990)). Further “[a] duty assumed or

implied in contract” does not “by that fact alone” become a tort duty. Jacques, 515 A.2d at

759. Therefore, the duty necessary to establish a claim for negligence does not automatically

arise from a contractual relationship between two parties.

       However, the Maryland Court of Appeals held in Jacques that a bank did have a tort

duty to “use reasonable care” in processing a residential loan application. Id. at 762. The court

carefully explained that the basis for the duty of care was “an express, albeit oral, contract.”

Parker v. Columbia Bank, 604 A.2d 521, 532 (Md. Ct. Spec. App. 1992) (citing Jacques, 515 A.2d

at 762)). The court found that “implicit in the undertaking of the Bank to process the loan

application [was] the agreement to do so with reasonable care.” Jacques, 515 A.2d at 762. The

court reasoned that agreeing to process the relevant loan application was a “significant

responsibility.” Id. at 763. It also noted that the nature of the bank’s business weighed in

favor of finding a tort duty, comparing the work of the bank to that of physicians, attorneys,

architects, and public accountants for which the law provides a tort duty of care. Id. “[I]n



                                               13
        Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 14 of 15



those occupations requiring particular skill, a tort duty to act with reasonable care will be

imposed on those who hold themselves out as possessing the requisite skill.” Id. (citing St.

Paul at Chase v. Mfrs. Life Insur., 278 A.2d 12 (Md. 1971), cert. denied, 404 U.S. 857 (1971)). In

sum, a contractual promise may provide a predicate for a tort duty of reasonable care. Parker,

604 A.2d at 532. This is a “narrow exception” to the general rule “that Maryland does not

recognize negligence actions that arise solely out of a contractual relationship.” Spaulding v.

Wells Fargo Bank, N.A., 920 F. Supp. 2d 614, 621 (D. Md. 2012).

       To prevail in this case, the Plaintiffs Titan and Johansson will need to establish that

such narrow exception applies, but at this stage, their Complaint alleges a plausible claim for

relief. The list of errors allegedly made by the Defendant in its dealings with Titan and

Johansson sufficiently state a plausible cause of action and “infer more than a mere possibility

of misconduct.” Iqbal, 556 U.S. at 678. Additionally, the Defendant’s conduct allegedly

injured both Plaintiffs. As the primary owner and sole shareholder of Titan, Plaintiff

Johansson was allegedly directly and proximately harmed by the errors made regarding Titan’s

accounts. (ECF No. 2 at ¶ 2.) Reputational damage to Titan and any loss of business or

devaluation of the company which results are harms suffered by Johansson. Both Plaintiffs

Titan and Johansson have stated a cause of action for negligence.

       However, with respect to this negligence claim, the Plaintiffs have not sufficiently

alleged that they are entitled to punitive damages. Under Maryland law, punitive damages are

only available upon a showing of actual malice. See Dent v. Montgomery Cty. Police Dep’t, 745 F.

Supp. 2d 648, 662 (D. Md. 2010). Actual malice is defined as conduct “characterized by evil

motive, intent to injure, ill will, or fraud.” Komornik v. Sparks, 629 A.2d 721, 725 (Md. 1993).



                                               14
        Case 1:20-cv-02910-RDB Document 13 Filed 12/08/20 Page 15 of 15



Plaintiffs allege that the Defendant acted with malice or “ill will and intent to injure” (ECF

No. 2 at ¶ 51), but fail to offer any factual allegations that would support this legal conclusion.

Plaintiffs have not alleged facts that would entitle them to punitive damages. Accordingly, this

punitive damages claim is DISMISSED WITHOUT PREJUDICE.

                                       CONCLUSION

       For the reasons stated above, the Defendant Truist’s Motion to Dismiss (ECF No. 6)

is GRANTED IN PART and DENIED IN PART. The Motion is GRANTED with respect

to Plaintiff Johansson’s claims under Count I and Count II. These claims are DISMISSED

WITH PREJUDICE. The Motion is also GRANTED with respect to both Plaintiffs’ claims

under Count III.      All claims under Count III are DISMISSED WITH PREJUDICE.

Additionally, the Motion is GRANTED with respect to the Plaintiffs’ claim for punitive

damages under Count IV, and such claim is DISMISSED WITHOUT PREJUDICE. Finally,

the Motion is DENIED with respect to Plaintiff Titan’s claims under Counts I and II and

with respect to both Plaintiffs’ claims under Count IV.

       A Separate Order follows.

Dated: December 8, 2020.

                                                               /s/
                                                     Richard D. Bennett
                                                     United States District Judge




                                                15
